OPINION
By STEVENS, PJ.
The sole question presented for the consideration of this court upon this appeal on questions of law is the propriety of the trial court’s ruling in sustaming defendant’s motion for a directed verdict in its favor at the conclusion of plaintiff’s- case in chief, and entering judgment upon the verdict returned as directed.
■ Consideration of that question involves inquiry as to whether there was evidence adduced by plaintiff below upon which reasonable minds might reasonably differ in determining whether or not decedent was an employee of The Morrison Motor Freight, Inc., at the time of his death.
• There is a complete dearth of any light upon that subject jn the oral testimony, but the two exhibits admitted ■into evidence by agreement of counsel, contain sufficient thereon to have in■capacitated the trial court to properly sustain defendant’s morion for a directed verdict made at the conclusion of ■plaintiff’s evidence in chief.
We are of the opinion that the trial 'court erred in sustaining defendant’s motion for a directed verdict. For that error, the judgment will be reversed and the cause remanded for further proceedings according to. law.
WASHBURN, J.; and DOYLE, J, concur.